Exhibit 10.3

 

FIRST AMENDMENT TO MICHAEL DEAN EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “Amendment”) is entered into
on this 4th day of March, 2013, by and between Nature’s Sunshine Products, Inc.
(“the Company” or “NSP”) and Michael Dean (“Executive”).  NSP and Executive are
collectively referred to herein as the “Parties.”

 

RECITALS

 

A.            The Parties entered into that Employment Agreement, dated on or
about March 12, 2010 (the “Employment Agreement”).  Each capitalized term in
this Amendment shall have the meaning ascribed to it in the Employment
Agreement, except as otherwise defined herein.

 

B.            The Parties now desire to modify certain provisions of the
Employment Agreement through this Amendment.

 

C.            The Company and Executive have previously entered into: (1) a
stock option agreement entitled Nature’s Sunshine Products, Inc. 2009 Stock
Incentive Plan Non-Incentive Stock Option Agreement, dated September 24, 2009,
granting Executive the option to purchase 25,000 shares of the Company’s common
stock; (2) a stock option agreement entitled Nature’s Sunshine Products, Inc.
2009 Stock Incentive Plan Non-Incentive Stock Option Agreement, dated March 12,
2010, granting Executive the option to purchase 200,000 shares of the Company’s
common stock; (3) a stock option agreement entitled Nature’s Sunshine
Products, Inc. 2009 Stock Incentive Plan Non-Incentive Stock Option Agreement,
dated January 3, 2011, granting Executive the option to purchase 150,000 shares
of the Company’s common stock; and, (4) a stock option agreement entitled
Nature’s Sunshine Products, Inc. 2012 Stock Incentive Plan Non-Incentive Stock
Option Agreement, dated March 1, 2012 (the “March 2012 Stock Option Agreement”),
granting Executive the option to purchase 100,000 shares of the Company’s common
stock (the “March 2012 Option”).  The stock option agreements described in this
paragraph shall be collectively referred to herein as the “Stock Option
Agreements,” and the stock options granted under the Stock Option Agreements
shall be collectively referred to herein as the “Stock Options.”

 

D.            The Parties now desire to modify certain provisions of the Stock
Option Agreements through this Amendment.

 

E.            The Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Executive may have against the Company, including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or separation from the Company;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby amend the
Employment Agreement and agree as follows:

 

--------------------------------------------------------------------------------


 

1.     Resignation.  Executive agrees to resign from his regular full-time
employment with the Company and to resign his seat on the Company’s Board of
Directors effective March 31, 2013 (the “Resignation Date”).

 

2.     Restrictive Period.  Section 6.1 of the Employment Agreement is hereby
amended to extend the Restricted Period from twelve (12) months to twenty-four
(24) months from the Resignation Date and to revoke any right of the Company
under subsection 6.1.5 of the Employment Agreement to extend the Restricted
Period beyond the expiration of such twenty-four (24) month period.  In
addition, the definition of “Competing Business” in Section 6.1.1 of the
Employment Agreement shall be modified as follows:

 

“Competing Business” means (i) any business enterprise that is primarily engaged
in any activity that competes anywhere in the world with any activity in which
the Company is then engaged, or for which it has then current plans to engage,
including sales or distribution of herbs, vitamins or nutritional supplements,
weight management products, or any product, which the Company sells, distributes
or has developed at the time of Executive’s termination; or (ii) any business
enterprise seeking to effectuate a transaction that would result in a Change of
Control as defined in Section 6b of the First Amendment to the Employment
Agreement.

 

3.     Stock Options.  Except for the Performance-Based Portion of the Option
(as defined in the March 2012 Stock Option Agreement) subject to the March 2012
Option, all Stock Options that are outstanding and unvested on the Resignation
Date shall vest as of the Resignation Date; the Performance-Based Portion of the
March 2012 Option shall terminate on the Resignation Date.  The post-termination
exercise period of each outstanding Stock Option shall be extended so that each
such Stock Option may be exercised during the twenty-four (24) month period
following the Resignation Date but in no event later than the expiration of the
term of the Stock Option.  All Stock Option Agreements shall be deemed amended
to reflect the foregoing sentences.  The Company and Executive acknowledge and
agree that upon fully accelerating all outstanding Stock Options, Executive will
have vested in an aggregate of 450,000 Stock Options under the Stock Option
Agreements.

 

4.     Life Insurance.  The Company will pay all premiums on Executive’s life
insurance policy obtained through the Company and in effect on the Resignation
Date for a period of eighteen (18) months following the Resignation Date.

 

5.     Release/Consulting Agreement. On the Resignation Date, Executive agrees
to execute the release agreement attached hereto as Exhibit A (“Release”) in
exchange for: (1) severance payments and benefits as set forth in Section 6
below, (2) an agreement for the Company to enter into a consulting agreement
with Executive in the form attached hereto as Exhibit B (the “Consulting
Agreement”); and, (3) reimbursement of the cost of Executive’s health insurance
coverage under COBRA (and for his family members if the Company provided for
their coverage during his employment) for up to eighteen (18) months from the
Resignation Date, or as long as Executive is eligible for COBRA coverage,
whichever is shorter.  COBRA reimbursements shall be made by the Company to
Executive consistent with the Company’s

 

2

--------------------------------------------------------------------------------


 

normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his payments for COBRA.  In order
for Executive to receive any of the foregoing, the Release must become effective
and enforceable in accordance with its terms following expiration of the
applicable revocation period.

 

6.     Company Covenants.  Provided Executive complies with the Restrictive
Covenants set forth in Section 6 of the Employment Agreement as modified herein
and the Release has become effective and enforceable in accordance with its
terms following expiration of the applicable revocation period, the Company
agrees as follows:

 

a.     Severance Payments following Resignation Date.  In addition to the
payments owing pursuant to the Consulting Agreement, the Company shall pay
Executive $470,000 representing severance pay pursuant to subsection 5.1.2. of
the Employment Agreement, provided that such payment shall be payable in twelve
(12) equal monthly installments with the first such installment to be made on
April 15, 2014 and the last such installment to be made on March 15, 2015.

 

b.     Change of Control.  In the event of any “change of control” of NSP at any
time during the twenty four (24) month period following the Resignation Date,
(i) the Company shall immediately notify Executive of the change of control (the
“Change of Control Notice”), and in no event later than thirty (30) days prior
to the change of control taking effect, (ii) the Consulting Agreement” shall
terminate upon Company’s approval of a change of control, which termination
shall be deemed without cause notwithstanding anything in the Consulting
Agreement to the contrary, and (iii) the Company will pay Executive the
remaining balance under the Consulting Agreement and the payments required under
section 6(a) above.  A “change in control” shall be deemed to have occurred:

 

i.              At such time as a third person, including a “group” as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes
the beneficial owner of shares of the Company having 50% or more of the total
number of votes that may be cast for the election of Directors of the Company;

 

ii.             On the effective date of and immediately prior to:  (i) the
closing of any agreement for a merger or consolidation of the Company with
another entity, provided that there shall be no change of control if the persons
and entities who were the stockholders of the Company immediately before such
merger or consolidation continue to own, directly or indirectly, shares of the
corporation resulting from such merger or consolidation (“Newco”) having more
than 70% of the total number of votes that may be cast for the election of
directors of Newco, in substantially the same proportion as their ownership of
the voting securities of the Company outstanding immediately before such merger
or consolidation; or (ii) the closing of any sale, exchange or other disposition
of all or substantially all of the Company’s assets; or (iii) a dissolution or
liquidation of the Company’s assets; or

 

iii.            On the effective date of any sale, exchange or other disposition
of 50% or more in fair market value of the Company’s assets, other than in the
ordinary course of business, whether in a single transaction or a series of
related transactions.

 

3

--------------------------------------------------------------------------------


 

iv.            In determining whether clause (i) of the preceding provision has
been satisfied, the third person owning shares must be someone other than a
person or an affiliate of a person that, as of the effective date, was the
beneficial owner of shares of the Company having 20% or more of the total number
of votes that may be cast for the election of Directors of the Company.

 

c.     Executive’s Attorneys’ Fees.  The Company shall pay up to $10,000 of
Executive’s attorney’s fees, for all legal expenses incurred in connection with
the negotiation, drafting, review and analysis of this Amendment, the Employment
Agreement, the Release and related documentation and issues, to the extent such
expenses are incurred no later than the effective date of the Release. Executive
must submit an invoice substantiating the services provided.

 

d.     Transition Services.  Company shall reimburse Executive for certain fees
and costs incurred prior to March 15, 2014 related to, concerning or arising out
of transition services for Executive up to an amount to be agreed upon by
Company and Executive on or before the Resignation Date, but in no event to
exceed a total of $50,000.  For the purposes of this Amendment, transition
services shall mean an individual or entity whom Executive engages, with the
consent of Company, which consent Company shall not unreasonably withhold, for
the purposes of assisting Executive in obtaining new employment, including but
not limited to individuals or entities that provide head-hunting services,
career guidance, network development services, job search services,
psychological support and coaching and similar services.  Reimbursements shall
be made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for such transition services.

 

e.     Relocation Cost Reimbursement. Company shall reimburse the reasonable
costs directly related to Executive and his family members moving out of Utah
incurred prior to March 15, 2014, up to a maximum allowable expense of $15,000. 
For purposes of this Amendment, relocation costs shall include, but not be
limited to, costs for packing, unpacking and moving household and personal
property, automobiles and trucks and recreational equipment, along with travel
costs for Executive and his family members, including but not limited to, air
fare, room and board and mileage reimbursement at $.50 per mile for travel
between Utah and the new location for purposes of relocation.

 

f.     Reimbursement of Realtor Fees.  Company shall reimburse Executive for
realtor fees associated with the sale of Executive’s home in the Draper, Utah
area, authorized at 6% of the selling price of the home, up to a maximum
allowable expense of $40,000, provided the sale occurs prior to March 15, 2014.

 

g.     Joint Statement. In conjunction with its earnings release for the 2012
fiscal year, the Company agrees to issue a Press Release announcing the
Executive’s resignation.  The portion of the Press Release regarding Executive’s
resignation shall be subject to the approval of the Company and Executive.

 

7.     Successor and Assign.  In the event of the death or incapacity of
Executive, this Amendment shall inure to the benefit of his estate, spouse,
heirs, successor or assigns.

 

4

--------------------------------------------------------------------------------


 

8.     Interpretation.  The Employment Agreement shall be construed, to the
extent possible, so as to be consistent with this Amendment.  In any conflict
between the Employment Agreement, the Consulting Agreement, or any other
agreements between the Company and Executive and this Amendment, the terms of
this Amendment shall prevail.  In particular, the parties agree that the
provisions of Section 6 of the Employment Agreement will remain in effect except
as modified as set forth in Section 2 herein.

 

9.     Legal Counsel and Code Section 409A.  Executive acknowledges that he has
consulted with an attorney regarding the terms of this Amendment, the Release
and the Consulting Agreement, and any ancillary issues related to these
agreements, including, but not limited, issues related to compliance with
Internal Revenue Code Section 409A (“Code Section 409A”).   The parties intend
that this Amendment comply with the requirements of Code Section 409A.  The
payments under this Amendment and the Consulting Agreement are intended to be
exempt from Code Section 409A.  To the extent there is any ambiguity as to
whether any provision of the Amendment would otherwise contravene one or more
requirements or limitations of Code Section 409A, such provision shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.  For purposes of Section 409A, the right to receive one
or more payments or benefits under this Amendment shall be treated as a right to
a series of separate payments. Any reimbursement hereunder shall be made during
2014 provided Executive has timely submitted all required documentation.  The
in-kind benefits provided in any calendar year shall not affect the in-kind
benefits to be provided in any other taxable year and Executive’s right to
in-kind benefits cannot be liquidated or exchanged for any other benefit.
Executive acknowledges that Executive shall be solely responsible for all taxes,
interest, and penalties arising from the payments and benefits under the
Employment Agreement, this Amendment, the Consulting Agreement and the Stock
Option Agreements.

 

10.  Delayed Commencement Date.  Notwithstanding any provision to the contrary
in the Employment Agreement, this Amendment, the Release, or the Consulting
Agreement (together, the “Agreements”), no payments or benefits to which
Executive becomes entitled in accordance with the Agreements shall be made or
paid to Executive prior to the earlier of (i) the first day of the seventh (7th)
month following the date of his separation from service, or (ii) the date of his
death, if Executive is deemed, pursuant to the procedures established by the
Company’s Compensation Committee in accordance with the applicable standards of
Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis for all non-qualified deferred compensation plans of the
Employer Group subject to Code Section 409A, to be a “specified employee” within
the meaning of Code Section 409A at the time of such separation from service and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable deferral period, all payments deferred pursuant to this Section 10
shall be paid to Executive in a lump sum, and any remaining payments due under
the Agreements shall be paid in accordance with the normal payment dates
specified in the Agreements.

 

11.  Withholding.  All payments and benefits under this Amendment shall be
subject to withholding of all applicable taxes by the Company.

 

5

--------------------------------------------------------------------------------


 

12.  Authorization.  Each person executing this Amendment represents and
warrants that they have been duly authorized and directed to execute, deliver,
and perform the terms of this Amendment, and that they have the authority to
bind the entity on whose behalf the Amendment is executed.

 

Except to the extent amended hereunder, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

/s/ Stephen M. Bunker

 

 

By:

Stephen M. Bunker

 

 

Its:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

/s/ Michael Dean

 

 

Michael Dean

 

 

 

7

--------------------------------------------------------------------------------